Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including distributing a trained base model to a set of nodes; collecting from a first node in the set of nodes, a first set of meta-metrics resulting from a transfer learning operation on the trained base model at the first node, the transfer learning at the first node using first local data available at the first node; clustering, in a cluster, the first node with a second node from the set of nodes, responsive to a meta-metric in the first set of meta-metrics being within a tolerance value of a corresponding meta-metric in a second set of meta-metrics collected from the second node; constructing a normalized set of model parameters after an iteration of one of .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peteiro-Barral (A survey of methods for distributed machine learning, 2013) teaches distributed machine learning, global classifiers, and broadcasting classifiers to other nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123